Citation Nr: 0623683	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-22 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The appellant served on active duty in the United States Army 
from August 2001 to May 2002, including an 85-day period of 
AWOL (absent without leave) status.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 Administration Decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan which determined the 
appellant's discharge from active service was dishonorable 
due to his AWOL status.  

The appellant testified before the undersigned Acting 
Veterans Law Judge in regards to the above issue at a 
personal hearing held in Washington D.C. in June 2006.  The 
transcript of the hearing is associated with the appellant's 
VA claims folder.


FINDINGS OF FACT

1.  During service, the appellant was absent without official 
leave (AWOL) for a total of 85 out of 275 days of active 
service, thus resulting in non-judicial punishment and a 
discharge under other than honorable conditions.

2.  The appellant's offenses committed during service were 
not minor and were willful and persistent; he was not insane 
at the time of the commission of these offenses.


CONCLUSION OF LAW

The appellant's active duty ended with an other than 
honorable discharge due to willful and persistent misconduct; 
such period of service is dishonorable for VA purposes and is 
a bar to VA compensation benefits.  38 U.S.C.A. §§ 101(2), 
5303 (West 2002); 38 C.F.R. §§ 3.12, 3.354 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated March 27, 2003, which specifically detailed that: 
"the military has said your service was not 'honorable.'  
Therefore, we have to make a decision about your service.  As 
long as we decide that your service was not 'dishonorable,' 
you will be eligible for VA benefits."  The appellant was 
also informed that the RO would "carefully consider any 
evidence you send us."  Finally, the March 2003 letter 
detailed the appellant's right to a personal hearing.

The Board notes that the March 2003 VCAA letter specifically 
requested of the appellant: "Send us evidence to support 
your story.  This might include statements from people who 
know about the events that led to your discharge.  It could 
also include other documents which show that your statements 
are true."  This request complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the appellant that 
he could submit or identify evidence other than what was 
specifically requested by the RO. 



Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the appellant's claim was denied based on 
element (1), veteran status.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to that crucial element.   Since the 
veteran's claim is not one for service connection, issues (2) 
through (5) are not for application.  In short, the record 
indicates that the appellant received appropriate notice 
pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   






Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the appellant's service 
records.  

The Board has given thought as to whether a VA examination of 
the appellant and/or a medical nexus opinion should be 
obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).   However, as explained below the appellant has 
not established his status as a veteran, which disqualifies 
him from VA benefits.  The impracticability of ordering a 
medical examination for someone who doesn't qualify for VA 
benefits is obvious.

In conclusion, the Board finds that under the circumstances 
of this case, the VA has satisfied the notification and duty 
to assist provisions of the VCAA and that no further actions 
need be undertaken on the appellant's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The appellant has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the appellant presented testimony 
before the undersigned Acting Veterans Law Judge at a 
personal hearing in Washington, D.C. in June 2006.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Character of discharge

"In order to qualify for VA benefits, a claimant must 
demonstrate that he, she, or the party upon whose service the 
claimant predicates the claim was a 'veteran.'" Cropper v. 
Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005).

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious. 
38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b). 

Insanity

According to 38 C.F.R. § 3.354(a), definition of insanity, an 
insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(b) provides when a 
rating agency is concerned with determining whether a 
appellant was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation (38 
U.S.C. § 5303(b)), it will base its decision on all the 
evidence procurable relating to the period involved, and 
apply the definition in paragraph (a) of this section.

Analysis

The appellant was AWOL from December 4, 2001 to February 27, 
2002, for a total of 85 out of 275 days of active service.  
Rather than facing court martial proceedings for his 
misconduct, the appellant voluntarily requested a discharge 
from service.  Such was approved in April 2002, with the 
appellant receiving a discharge under other than honorable 
conditions.

In May 2002, the appellant applied for VA compensation 
benefits.  An Administrative Decision of the RO in January 
2004 determined his prolonged AWOL status during service 
constituted willful and persistent misconduct and concluded 
that, for VA purposes, his discharge was under dishonorable 
conditions.  This appeal ensued.

Preliminary issue- length of AWOL status

The appellant contests the length of his AWOL status.  At his 
personal hearing before the undersigned Acting Veterans Law 
Judge in Washington, D.C., the appellant testified that he 
returned to service at the end of December for a month to 
receive medical treatment for a hip injury.  See the June 
2006 hearing transcript, page 11.  However, there is no 
indication from the service medical records that the 
appellant returned to service at this time for medical 
treatment.  In fact, the only service medical record 
available is a September 2001 record showing treatment for 
left foot pain, which brings into question whether the 
appellant experienced any hip problems in service as he now 
contends.  

Also of record is a memorandum for the U.S. Army Personnel 
Control Facility in Fort Knox, signed by the appellant 
himself prior to his discharge from service in which he 
acknowledges his AWOL status from December 4, 2001 to 
February 27, 2002.  This contemporaneous evidence dated 
during service has more probative value than testimony taken 
years later in conjunction with a claim for monetary 
benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]  

The Board therefore finds the appellant's current contentions 
as to a shorter AWOL period, made as they are in connection 
with a claim for monetary benefits from the government, to be 
self serving and lacking in credibility.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  Accordingly, the Board finds 
the appellant's AWOL status to be from December 4, 2001 to 
February 27, 2002.

The Board notes that the fact the appellant's period of AWOL 
status is under 180 days does not preclude a dishonorable 
discharge under 38 C.F.R. § 3.12.  The Court specifically 
addressed this argument in Winter v. Principi, 4 Vet. 
App. 29, 31-32 (1993), when it found that even if 38 C.F.R. 
§ 3.12(c)(6), which was specifically designed to apply to 
Vietnam-era veterans who had deserted service, did not apply 
to an appellant's claim, he could still be given a discharge 
under other than honorable conditions under other relevant 
subsections of 38 C.F.R. § 3.12.  Such is the case here.

Discussion

The Board must now determine whether the appellant's having 
been absent for almost one-third of his entire period of 
active duty constitutes willful misconduct.  

The appellant himself conceded that his going AWOL was a 
decision made of his own will.  On the above-mentioned 
memorandum for the U.S. Army Personnel Control Facility in 
Fort Knox, the appellant indicated that his decision to go 
AWOL was voluntary.  Moreover, the appellant testified that 
he made the decision to go AWOL after consulting with his 
father, who urged him not to do so.  See the June 2006 
hearing transcript, pages 8-9.  Accordingly, the Board finds 
the appellant's misconduct to be willful.

The Board additionally finds that the appellant's misconduct 
does not fall under the minor-offense exception demonstrated 
in 38 C.F.R. § 3.12(d)(4).  In Stringham v. Brown, 8 Vet. 
App. 445, 448 (1995), the Court specifically determined that 
"offenses that would interfere with [the] appellant's 
military duties, indeed preclude their performance...could 
not constitute a minor offense."  An absence of 85 
consecutive days from service would certainly interfere with 
the appellant's military duties.  Accordingly, the minor-
offense exception of 38 C.F.R. § 3.12(d)(4) is inapplicable 
to the appellant's claim.

The appellant's representative has asked that consideration 
be given to 38 C.F.R. § 3.12 (c)(6)(ii) (2005).  See the June 
2006 hearing transcript at 21.   However, this "compelling 
circumstances" exception to AWOL status only applies to 
those who qualify for a dishonorable discharge under 
38 C.F.R. § 3.12 (c) (6).  In this case, the appellant's 
discharge under other than honorable conditions was based on 
willful misconduct under 38 C.F.R. § 3.12 (d)(4).  
Accordingly, the provisions of 3.12 (c)(6)(ii) are 
inapplicable to his claim.  

Finally, the Board points out there is no evidence that the 
appellant was insane at the time of the offense in question 
that resulted in his discharge under other than honorable 
conditions, and he does not so contend.  
See 38 C.F.R. §§ 3.12 (b), 3.354 (a) (2005).

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence indicates that 
character of the appellant's discharge from service 
constitutes a bar to VA benefits.  The benefit sought on 
appeal is accordingly denied.


ORDER

The character of the appellant's discharge from service 
constitutes a bar to VA benefits.  




____________________________________________
William R. Steyn
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


